Per Curiam.

The service of a bill of particulars in compliance with a conditional order of preclusion was improperly rejected by the plaintiff and it was error for the lower court *201to deny defendant’s motion to compel plaintiff to accept the bill. This determination, however, is without prejudice to plaintiff’s application for a further bill or final order of preclusion, if it is so advised, upon a statement showing in what respect it deems the bill insufficient.
The order should be reversed, with $10 costs, and motion granted.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.